Case 0:19-cv-63108-RAR Document 88 Entered on FLSD Docket 05/10/2021 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 0:19-CV-63108-RAR

  HANK HANEY and
  HANK HANEY MEDIA, LLC,

                   Plaintiffs,

          vs.

  PGA TOUR, INC.,

              Defendant.
  _____________________________________/

                             DEFENDANT PGA TOUR, INC.’S
                   REPLY STATEMENT OF UNDISPUTED MATERIAL FACTS
          Defendant PGA TOUR, Inc. (“PGA TOUR”), pursuant to Federal Rule of Civil Procedure 56 and

  Local Rule 56.1 of the United States District Court for the Southern District of Florida, respectfully submits the

  following Reply Statement of Undisputed Material Facts in response to Plaintiffs’ Statement of Material Facts

  in Opposition to Defendant’s Motion for Summary Judgment.

                            PGA TOUR’s Response to Plaintiffs’ Additional Facts

          51.      Disputed in part. PGA TOUR does not dispute that Haney authored and published The Big

  Miss in 2012, which is a book about Haney’s time as Tiger Woods’s swing coach from 2004 through 2010.

  PGA TOUR, however, does dispute the remaining assertions made in Plaintiffs’ Additional Fact No. 51. The

  portions of Jeremy Aisenberg’s deposition testimony that Plaintiffs cite do not support Plaintiffs’ assertions in

  Additional Fact No. 51. Aisenberg’s deposition testimony is otherwise based on inadmissible hearsay.

          52.      Disputed. The portions of Irving Azoff’s (“Azoff”) deposition testimony that Plaintiffs cite do

  not support Plaintiffs’ assertions in Additional Fact No. 52 that PGA TOUR “demanded [Haney’s] termination,”

  or that “PGA TOUR forced Sirius XM to terminate Plaintiffs.” The portions of Azoff’s deposition testimony

  that Plaintiffs cite also do not support Plaintiffs’ assertions in Additional Fact No. 52 that “Haney had become


                                                          1
  4849-4748-5416
Case 0:19-cv-63108-RAR Document 88 Entered on FLSD Docket 05/10/2021 Page 2 of 8




  Sirius XM’s most popular talent on the Sirius golf network.” To the extent Azoff testified that Haney’s radio

  show “was very successful, and the audience was growing,” Azoff’s testimony is based on inadmissible hearsay

  because “[Greenstein] led [Azoff] to believe that.” (Ex. 6 to Plaintiffs’ Statement of Material Facts, Azoff

  Deposition, 15:2-7.)1 Additional Fact No. 52 is also immaterial.

          53.      Disputed in part. The document Plaintiffs cite in support of Additional Fact No. 53 does not

  support that this email was sent to “all Sirius XM PGA Tour Radio talent and producers, business managers of

  all talent, Sirius XM programming executives including the VP of Sports, Steve Cohen, and Greenstein.”

  Additional Fact No. 53 is also immaterial.

          54.      Disputed. The document and deposition testimony Plaintiffs cite in support of the statement

  “On May 29, 2019, the day of Haney’s broadcast, Joel Schuchmann (‘Schuchmann’), the PGA TOUR’s Vice

  President of Communications, described a ‘loose’ affiliation with Sirius/XM’ and wrote that ‘we don’t control

  these shows,’” do not support this additional fact. The document and deposition testimony Plaintiffs cite in

  support of the statement “Again, on May 30th, Schuchmann confirmed in an email, ‘The network is not owned

  or operated by the PGA TOUR so we don’t have any oversight on items such as talent, so that complicates the

  situation,” do not support this additional fact. The document Plaintiffs cite in support of the final statement in

  Additional Fact No. 54 also does not support this additional fact. Otherwise disputed because although PGA

  TOUR did not exercise day-to-day control and oversight of the talent on SiriusXM PGA TOUR Radio, the

  operative License Agreement between SiriusXM and PGA TOUR provides PGA TOUR with the right of

  consent to all programming aired on that channel in exchange for SiriusXM’s ability to use PGA TOUR’s

  intellectual property, including PGA TOUR’s trademarks, in connection with that channel. (D.E. 83, Ex. 1-1 at

  Article I, Section 1.01 (definitions of “Channel” and “Programming”); Article II, Section 2.01(f); and Article




  1
   Hereafter, Plaintiffs’ Statement of Material Facts in Opposition to PGA TOUR’s Motion for
  Summary Judgment will be referred to as “Plaintiffs’ SOF.”

                                                          2
  4849-4748-5416
Case 0:19-cv-63108-RAR Document 88 Entered on FLSD Docket 05/10/2021 Page 3 of 8




  VIII, Section 8.03(b)). PGA TOUR also disputes Additional Fact No. 54 because it is inconsistent with

  Greenstein’s deposition testimony. (Ex. 1, Greenstein Depo. 15:15-16:1.)

          55.      Disputed in part. The deposition testimony Plaintiffs cite in support of Additional Fact No. 55

  does not support that removing Haney from SiriusXM PGA TOUR Radio “undermined the success of [Sirius

  XM’s] golf network, and was contrary to promises Greenstein had made to Haney regarding Haney’s freedom

  to talk freely on his show.” The deposition testimony Plaintiffs cite from Jeremy Aisenberg (“Aisenberg”) is

  also inadmissible hearsay, and is inconsistent with Greenstein’s deposition testimony that he did not recall ever

  making any such statement to Haney. (Ex. 1, Greenstein Dep., 43:25-44:13.)

          56.      Disputed. The document and deposition testimony Plaintiffs cite do not support the factual

  statements in Additional Fact No. 56. The deposition testimony Plaintiffs cite in support of Additional Fact No.

  56 also constitutes inadmissible hearsay.

          57.      Undisputed and immaterial.

          58.      Undisputed and immaterial. Additional Fact No. 58 should, however, be disregarded as

  inadmissible hearsay.

          59.      Disputed and immaterial. The documents and deposition testimony Plaintiffs cite do not

  support the following factual statements made in Additional Fact No. 59: (1) “The released parties [in the

  Settlement Agreement between Plaintiffs and Sirius XM] purposely excluded the PGA TOUR…This

  intentional drafting was a result of Plaintiffs and Sirius XM’s recognition of the PGA TOUR’s wrongful

  insistence on having Plaintiffs terminated;” (2) “Greenstein reiterated that there was a specific carve-out so that

  Haney justifiably could pursue remedies against the PGA TOUR.” Plaintiffs also do not attach the referenced

  deposition testimony from Azoff, which should be disregarded.

          60.      Disputed. While PGA TOUR does not dispute that it and Sirius XM are parties to the License

  Agreement, PGA TOUR does dispute Plaintiffs’ characterization of PGA TOUR’s rights pursuant to the



                                                          3
  4849-4748-5416
Case 0:19-cv-63108-RAR Document 88 Entered on FLSD Docket 05/10/2021 Page 4 of 8




  License Agreement. The operative License Agreement between SiriusXM and PGA TOUR provides PGA

  TOUR with the right of consent to all programming aired on that channel in exchange for SiriusXM’s ability to

  use PGA TOUR’s intellectual property, including PGA TOUR’s trademarks, in connection with that channel.

  (D.E. 83, Ex. 1-1 at Article I, Section 1.01 (definitions of “Channel” and “Programming”); Article II, Section

  2.01(f); and Article VIII, Section 8.03(b)). The License Agreement also provides that Sirius XM has the

  following affirmative obligation: “Sirius XM shall ensure that Sirius XM and its representatives do not

  incorporate into the Programming any material which is:…(iv) otherwise detrimental to [PGA] TOUR or

  inconsistent with [PGA] TOUR’s standards of appropriateness as may be provided to Sirius XM in writing…”

  (Id. at Article II, Section 2.01(f)(iv).) The deposition testimony Plaintiffs cite also does not in any

  way support the factual statements made in Additional Fact No. 60.

          61.      Disputed. The complete provision of Section 2.01(f) of the License Agreement Plaintiffs

  reference states: “Sirius XM shall ensure that Sirius XM and its representatives do not incorporate into the

  Programming any material which is…(iv) otherwise detrimental to [PGA] TOUR or inconsistent with [PGA]

  TOUR’s standards of appropriateness as may be provided to Sirius XM in writing…” (D.E. 83, Ex. 1-1 at

  Article II, Section 2.01(f)(iv).) The deposition testimony Plaintiffs cite otherwise does not support the factual

  statements made in Additional Fact No. 61 that PGA TOUR “has never weighed in on Programming, and has

  thus abdicated any role which it may have negotiated about determining who would be given a show on the air.”

          62.      Disputed. The operative License Agreement between SiriusXM and PGA TOUR provides

  PGA TOUR with the right of consent to all programming aired on that channel in exchange for SiriusXM’s

  ability to use PGA TOUR’s intellectual property, including PGA TOUR’s trademarks, in connection with that

  channel. (D.E. 83, Ex. 1-1 at Article I, Section 1.01 (definitions of “Channel” and “Programming”); Article II,

  Section 2.01(f); and Article VIII, Section 8.03(b)). The clear terms of the License Agreement speak for




                                                         4
  4849-4748-5416
Case 0:19-cv-63108-RAR Document 88 Entered on FLSD Docket 05/10/2021 Page 5 of 8




  themselves and are consistent with SiriusXM’s understanding of PGA TOUR’s rights under the License

  Agreement. (Ex. 1, Greenstein Dep. 15:15-16:1.)

          63.      Disputed. The portions of Greenstein’s deposition testimony Plaintiffs cite show that

  Greenstein did not testify that “the PGA TOUR could not exercise ‘any veto power or authority over the content

  of a show’ and had never attempted to interfere with content or assert discipline about the content of a show

  ‘other than [with] Mr. Haney.” The portions of Greenstein’s deposition testimony Plaintiffs cite also do not

  support that “[t]he License Agreement does not provide the PGA TOUR with any control over the content of

  shows on Sirius XM.” In fact, Greenstein testified that his “recollection was, once [Sirius XM] w[as] on notice

  that’s something [PGA TOUR] objected to, [PGA TOUR] had the right to take it off the channel. And so clearly

  Mr. Monahan was objecting to someone on the channel, and we were on notice at that point.” (Ex. 1, Greenstein

  Dep. 15:15-16:1.)

          64.      Disputed. The record material Plaintiffs cite do not support Additional Fact No. 64. Otherwise,

  and as stated previously, the operative License Agreement between SiriusXM and PGA TOUR provides PGA

  TOUR with the right of consent to all programming aired on that channel in exchange for SiriusXM’s ability to

  use PGA TOUR’s intellectual property, including PGA TOUR’s trademarks, in connection with that channel.

  (D.E. 83, Ex. 1-1 at Article I, Section 1.01 (definitions of “Channel” and “Programming”); Article II, Section

  2.01(f); and Article VIII, Section 8.03(b)).

          65.      Disputed and immaterial. Plaintiffs attempt to characterize Monahan and Neal as lacking any

  knowledge about LPGA players is not supported by the actual deposition testimony Plaintiffs cite in support of

  Additional Fact No. 65. Furthermore, it is wholly immaterial to whether PGA TOUR has a business relationship

  with the LPGA, and therefore, a genuine financial or beneficial interest in its business relationship with the

  LPGA.




                                                         5
  4849-4748-5416
Case 0:19-cv-63108-RAR Document 88 Entered on FLSD Docket 05/10/2021 Page 6 of 8




          66.      Disputed. The deposition testimony Plaintiffs cite does not support the factual statements made

  in Additional Fact No. 66. Plaintiffs also mischaracterize Monahan’s deposition testimony regarding the

  commercial aspects of the business relationship between PGA TOUR and the LPGA.

          67.      Undisputed.

          68.      Undisputed and immaterial.

          69.      Disputed and immaterial. The document Plaintiffs cite does not support the factual statements

  made in Additional Fact No. 69, and otherwise is inadmissible hearsay.

          70.      Undisputed and immaterial.

          71.      Disputed and immaterial. The deposition testimony from Greenstein that Plaintiffs cite in

  support of Additional Fact No. 71 does not—and could not—support the factual statements made in Additional

  Fact No. 71. Additional Fact No. 71 should be disregarded as unsupported by admissible record evidence.

          72.      Disputed and immaterial. To the extent Plaintiffs have offered Aisenberg’s “expert” analysis

  and testimony, including regarding the “sentiment analysis” Aisenberg purportedly conducted as part of his

  work as an expert for Plaintiffs, PGA TOUR has challenged the admissibility of that testimony in its pending

  Motion to Exclude that testimony. (D.E. 80, p. 13, and Ex. F attached thereto.) The factual statements made in

  Additional Fact No. 72 also have no relevance to or bearing on whether PGA TOUR’s actions in response to

  Haney’s comments during Haney’s May 29, 2019, broadcast on SiriusXM PGA TOUR Radio were justified

  as a matter of law.




                                                         6
  4849-4748-5416
Case 0:19-cv-63108-RAR Document 88 Entered on FLSD Docket 05/10/2021 Page 7 of 8




  Dated: May 10, 2021                                  Respectfully submitted,
                                                       /s/ William E. Davis
                                                       William E. Davis
                                                       Florida Bar No. 191680
                                                       wdavis@foley.com
                                                       Angelica L. Novick
                                                       Florida Bar No. 105069
                                                       anovick@foley.com
                                                       Foley & Lardner LLP
                                                       2 South Biscayne Boulevard, Suite 1900
                                                       Miami, FL 33131-1832
                                                       Telephone: (305) 482-8400
                                                       Facsimile: (305) 482-8600
                                                       Kelly S. Milliron
                                                       Florida Bar No. 1018917
                                                       kmilliron@foley.com
                                                       Foley & Lardner LLP
                                                       1 Independent Drive, Suite 1300
                                                       Jacksonville, FL 32202
                                                       Telephone: (904) 359-2000
                                                       Facsimile: (904) 359-8700
                                                       Counsel for Defendant, PGA TOUR, Inc.

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 10, 2021, I electronically served the foregoing on all

  counsel of record via the e-mail addresses listed on the attached Service List.

                                                       /s/ William E. Davis
                                                       William E. Davis




                                                   7
  4849-4748-5416
Case 0:19-cv-63108-RAR Document 88 Entered on FLSD Docket 05/10/2021 Page 8 of 8




                                       SERVICE LIST
                   Hank Haney and Hank Haney Media, LLC v. PGA TOUR, Inc.

                                     Case No. 0:19-cv-63108-rar


  Attorneys for Plaintiffs:

  Riley W. Cirulnick
  Rice Pugatch Robinson & Schiller, P.A.
  101 NE 3rd Avenue
  Suite 1800
  Fort Lauderdale, FL 33301
  954-462-8000
  Fax: 954-462-4300
  rcirulnick@rprslaw.com

  Peter R. Ginsberg
  Michelman & Robinson, LLP
  800 Third Avenue, 24th Floor
  New York, NY 10022
  (212) 730-7700
  pginsberg@mrllp.com

  Arthur Halsey Rice
  Rice Pugatch Robinson & Schiller
  101 NE 3 Avenue
  Suite 1800
  Fort Lauderdale, FL 33301
  305-379-3121
  Fax: 305-379-4119
  arice.ecf@rprslaw.com
  arice@rprslaw.com




                                                 8
  4849-4748-5416
